Guy, J.
(concurring and dissenting) — While I agree that the Stadium Act is otherwise constitutional, I cannot agree that it qualifies as "emergency” legislation. By declaring the raising of taxes to build a sports stadium an emergency, the Act effectively prevents the people of this state from conducting a referendum on the new law. This is contrary to our state constitution which assures the right of referendum to the citizens of our state unless legislation is necessary for the immediate preservation of the public peace, health or safety. Wash. Const, art. II, § 1 (amend. 72). While baseball is close to the heart of many of us, and I understand that a major league baseball team in our state brings economic and social benefits, I cannot agree that raising money for the building of a new stadium is an "emergency.”
This Court should, and will, give the Legislature’s decía*821ration of an emergency every favorable presumption. However, in giving deference, we must do so with this Court’s constitutional duty in mind. We have a duty to test the emergency clause against the backdrop of the constitutional right of referendum. We are not free to rubber-stamp an emergency clause when there are no facts recited in the legislation, or apparent from the subject of the legislation, or judicially known to the Court, which would support the existence of an emergency.
I will defer to the judgment of the Legislature whenever an "emergency” situation, such as an immediately effective consequence, is explained in the preamble of an act or in the emergency clause itself, or is apparent from the nature of the act. The Stadium Act before us provides no facts on which to base deference to the legislative decision. The emergency clause contains only standard, generic language, and there is no other indication in the legislation as to why the Legislature decided to declare the Act to be an emergency. Nothing in the legislation supports an inference that through application of common sense or judicial knowledge we could conclude that funding a new sports stadium is necessary for the immediate preservation of the public peace, health or safety.
I therefore respectfully dissent on the issue concerning Wash. Const, art. II, § 1 (amend. 72). I would find the Act otherwise constitutional but would allow the people of this State their normal right of referendum and would direct the Secretary of State to accept the petition.